Name: Commission Regulation (EEC) No 442/91 of 25 February 1991 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis;  miscellaneous industries;  wood industry;  communications
 Date Published: nan

 27.2.1991 EN Official Journal of the European Communities L 52/11 COMMISSION REGULATION (EEC) NO 442/91 of 25 February 1991 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 53/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards product Nos 1 and 4 in the annexed table; Whereas the measures provided for in this Regulation are in accordance with the opinion of the nomenclature Committee as regards product Nos 2, 3 and 5 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 7, 10. 1. 1991, p. 14. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Round coniferous timber, milled to a constant diameter along the entire length, cut across the grain, one end of which has been pointed, of the kind used in horticultural landscaping, for constructing garden fences, enclosures, screens, etc. 4407 10 99 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 4407, 4407 10 and 4407 10 99. The goods cannot be classified under headings 4403 or 4404, because they have been milled; 4409, not having been profiled; 4421, given that they are not sufficiently worked. 2. Collapsible pallet collars consisting of four pieces of wood (2 x 2 pieces of the same length) with hinges on the ends to form a frame that is placed over the palette itself. (see photograph, case No 2) (1) 4421 90 99 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 4421, 4421 90 and 4421 90 99. The goods have to be considered as parts of a pallet which cannot be classified in heading 4415 (see Harmonized System explanatory notes to headings 4415, section III and 4421, paragraph 2). 3. Crown-shaped articles consisting of osier canes, partly decorated with artificial flowers, artificial leaves, ribbons, small representations of animals (such as a butterfly and a chicken). (See by way of example the photograph of case No 3) (1) 4602 10 91 Classification is determined by the provisions of general rules 1, 3b and 6 for the interpretation of the combined nomenclature, note 1 to chapter 6 as well as the texts of CN codes 4602, 4602 10 and 4602 10 91. The essential character of these articles is conferred by the woven osier. 4. Portable radio transmitters-receivers, of the walkie-talkie type, of plastics, whether or not incorporating a morse system, of a maximum power output not exceeding 5 milliwatts ERP (effective radiated power), battery-operated, and containing neither noise supressors, channel selectors or voltmeters. 9503 90 31 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 9503, 9503 90 and 9503 90 31. These apparatus cannot be classified under CN code 8525 20 90 because they do not have a power output greater than 5 milliwatts ERP and do not incorporate either noise supressors, channel selectors or voltmeters, they must be classified as toys. 5. Bird's nest-shaped articles consisting of tressed osier canes, decorated with six chickens, artificial flowers and artificial leaves. (See photograph case No 5) 9505 90 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, as well as the texts of CN codes 9505, 9505 90 and 9505 90 00, as it consists of a decorative article; the presence of chickens clearly links it to the Easter festivities. (1) The photographs are purely for information.